               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ABIKY BLANCO MOLINA,        : Civil No. 1:19-cv-01707
                            :
         Plaintiff,         :
                            :
         v.                 :
                            :
DEAN TIMMONS, D.L. GEORGE & :
SONS TRANSPORTATION, INC., :
and SPECIALTY GRANULES LLC, :
                            :
         Defendants.        : Judge Sylvia H. Rambo

                                 ORDER

      In accordance with the accompanying memorandum of law, Defendants Dean

Timmons’s and D.L. George & Sons Transportation, Inc.’s motion to dismiss and

strike (Doc 7) is DENIED.

      SO ORDERED.



                                         s/Sylvia H. Rambo
                                         SYLVIA H. RAMBO
                                         United States District Judge
Dated: April 2, 2020
